         Case 1:21-mj-00143-RMM Document 27 Filed 06/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         §
                                                  §
 vs.                                              §                   No. 1:21-mj-00143-RMM-1
                                                  §
 NOLAN B. COOKE                                   §


                 AGREED MOTION TO CONTINUE STATUS HEARING
                 AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT


TO THE HONORABLE ROBIN M. MERIWEATHER, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

       NOW COMES NOLAN B. COOKE, Defendant in the above-entitled and numbered cause,

by and through his undersigned Counsel, Donald H. Flanary, III., and respectfully moves to

continue the status hearing scheduled for July 6, 2021 for at least 60 days and to exclude time

under the Speedy Trial Act, and in support thereof Defendant would respectfully show this

Honorable Court as follows:

                                                 I.

       Defendant in this case stands charged by Complaint with (1) Acts during civil disorder in

violation of Title 18 U.S.C. § 231(a)(3); (2) Entering/Remaining on Restricted Buildings or

Grounds & Disorderly/Disruptive Conduct in or near a Restricted Building or Grounds in violation

of Title 18 U.S.C. § 1752(a)(1) and (2); and (3) Unlawful Activities on Capitol Grounds in

violation of Title 40 U.S.C. § 5104(e)(2)(D).

                                                II.

       The Government has been working with Defense Counsel to provide pre-indictment

discovery in this case. The parties hope to be able to negotiate a plea agreement that would obviate

the need for an indictment or trial but require additional time for the production and review of

                                                 1
          Case 1:21-mj-00143-RMM Document 27 Filed 06/30/21 Page 2 of 3




discovery and to engage in discussions. Continuing the status hearing currently scheduled for July

6, 2021, for at least 60 days will provide the parties with additional time for discovery production

and review and to engage in discussions.

        The Speedy Trial Act requires that the government file an information or indictment against

a defendant within 30 days of arrest. 18 U.S.C. § 3161(b). However, the Act excludes any period

of delay when a judge grants a continuance and finds that “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). When granting an ends-of-justice continuance, the Court must “set[] forth, in the

record of the case, either orally or in writing, its reasons for [that] finding.” Id.

        Here, the exclusion of time through the 60 days best serves the interests and ends of justice

and outweighs the interests of the public and the defendant in a speedy trial because excluding

such time will afford the defense the opportunity to engage in pre-indictment plea discussions with

the government and to continue reviewing informal discovery. The Government is agreed to this

motion.

                                                  III.

        WHEREFORE, PREMISES CONSIDERED, the parties respectfully request that the

Court continue this matter for at least 60 days and exclude time through and including that date,

for purposes of any computation under the Speedy Trial Act and for other such relief that this

Honorable Court deems just and right.

                                                Respectfully Submitted,

                                                FLANARY LAW FIRM, PLLC
                                                214 E. Ashby Pl.
                                                San Antonio, Texas 78212
                                                Tel: (210) 738-8383
                                                Fax: (210) 728-3438


                                                    2
        Case 1:21-mj-00143-RMM Document 27 Filed 06/30/21 Page 3 of 3




                                            BY: /s/ Donald H. Flanary, III.
                                                    Donald H. Flanary, III.
                                                    State Bar No. 24045877

                                            ATTORNEY FOR DEFENDANT,
                                            Nolan B. Cooke



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 30, 2021, a true and exact copy of the above and foregoing

Motion was electronically sent via CM/ECF to Jolie Zimmerman, Assistant United States

Attorney.

                                                      /s/ Donald H. Flanary, III.
                                                          Donald H. Flanary, III.



                            CERTIFICATE OF CONSULTATION

       This is to certify that Undersigned Counsel conferred with the Assistant United States

Attorney regarding this motion and:

  X   She does not oppose it.

      She does oppose it.

      Our attempts to resolve it were unsuccessful.

      Counsel were able to agree regarding the motion as follows: _______________________

______________________________________________________________________________

      Counsel's attempt to contact the Government was unsuccessful.


                                            /s/ Donald H. Flanary, III.
                                                Donald H. Flanary, III.




                                               3
